NOTICE OF ALLOWANCE

Election/Restrictions
Claims 8, 9, 11-18 and 20 are allowable. Claims 10, 19 and 21, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species C & D and E-G, as set forth in the Office action mailed on November 12, 2020, is hereby withdrawn and claims 10, 19 and 21 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 8-21 are allowed.  The following is an examiner’s statement of reasons for allowance:
The closest prior art of Rosemberg (U.S. Publication No. 2009/0287208) discloses an apparatus for delivery of electrolysis products to a site, the apparatus comprising:

A second electrode (516) positioned distal from the surface external to the apparatus (paragraph 309); and
An aqueous matrix pad (514) in contact with at least a first surface and a second surface (Figure 10A, paragraphs 306 and 307) of the first electrode (508), and in contact with a surface external to the apparatus (Figure 10A), wherein at least one of the first electrode (508) and second electrode (516) and aqueous matrix (514) are selected to produce the electrolysis products when a current is passed through the aqueous matrix using at least one of the first electrode and second electrode (paragraphs 218-239).
The instantly claimed invention is distinctly different from the closest prior art in that Rosemberg does not disclose that the aqueous matrix is positioned between the first electrode and the surface external to the apparatus such that the first electrode does not contact the surface external to the apparatus when the apparatus is in use.
As such, independent claim 8, and the claims that depend therefrom, are allowable over the closest prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709.  The examiner can normally be reached on Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN JOYNER/Primary Examiner, Art Unit 1799